 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR 18-196-RSM
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER TO
                v.                                )   SEAL DEFENDANT’S SENTENCING
10                                                )   MEMORANDUM
     LEONARD LEWIS,                               )
11                                                )
                     Defendant.                   )
12                                                )
13          THIS MATTER has come before the undersigned on the motion of Defendant

14   Leonard Lewis to file his Sentencing Memorandum under seal. The Court has

15   considered the motion and records in this case and finds there are compelling reasons to

16   file the document under seal.

17          IT IS ORDERED that Defendant Leonard Lewis’s Sentencing Memorandum be

18   filed under seal.

19          DONE this 7th day of May, 2019.

20
21
                                                 A
                                                 RICARDO S. MARTINEZ
22                                               UNITED STATES DISTRICT JUDGE

23   Presented by:
24   s/ Gregory Geist
25   Assistant Federal Public Defender
     Attorney for Leonard Lewis
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DEFENDANT’S                                  1601 Fifth Avenue, Suite 700
       SENTENCING MEMORANDUM                                        Seattle, Washington 98101
       (US v. Leonard Lewis; CR18-196RSM) - 1                                  (206) 553-1100
